Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al., U.S. Patent 5,070,597 in view of Stahl, U.S. Patent Application Publication 2007/0151183.
Regarding claim 16, Holt discloses a mesh (col. 31, line 33) collar device comprising: a casing comprising a metal strip (the mesh is of a metallic material), the metal strip of the casing having inner and outer casing sidewalls joined by a top casing wall (see Fig. 1C), the inner casing sidewall having a diameter larger than D (Fig. 1C), but does not disclose the outer casing sidewall containing a plurality of slits that extend a height of the outer casing sidewall and extend across at least a portion of the top casing wall to form a plurality of segments between each pair of adjacent slits, wherein each one of the plurality of segments is bent at a top inner corner forming right angles to the metal strip of the casing.  Stahl teaches a casing apparatus with frangible zones, or slits, extending radially (16) on an outer sidewall and continued across a top surface of the casing (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include these frangible points on the collar device of holt so that it would bend more easily for a simplified installation process.  It would also have been obvious to one having ordinary skill in the art to create a right angle bend at the top wall for a flat upper surface when desired during the installation process so as not to have gaps resulting when a flat component such as a floor sheathing is utilized above the top wall, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 17, Holt discloses a mesh collar device but does not specifically disclose wherein the casing being formed of a material that does not melt or combust or decompose when held at a temperature of 1,600°F for at least 1.5 hours.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metal of similar properties for protection in extremely high temperature conditions, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 18, Holt discloses a mesh collar device but does not specifically disclose wherein the casing comprises woven, galvanized steel wire.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose utilize a woven, galvanized mesh for a strong and protective layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 19, Holt discloses a mesh collar but does not disclose further comprising the intumescent ring located between the casing sidewalls, wherein the outer casing sidewall is connected to the intumescent ring.  Stahl teaches the use of an intumescent layer (claim 15).  As Holt is concerned with electrical protection in the device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an intumescent layer which surrounds the conduit to protect from heat/fire due to the passage of electricity within the article.
Allowable Subject Matter
Claims 1-15, 21 are allowed.  The closest prior art of record fails to disclose or make obvious a tubular firestop having all of the structural components in combination as claimed, namely the fire ring components as claimed in the specific arrangement as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See new rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/GISELE D FORD/Examiner, Art Unit 3633